Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 1 of 23 Pageid#: 1215
                                                                                                                      1



 1                                   UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
 2                                     Charlottesville Division

 3    U N I T E D S T A T E S O F A M E R I C A,                     Criminal No. 3:18cr00025

 4                                 P l a i n t i f f,

 5                      vs.                                          C h a r l o t t e s v i l l e, V i r g i n i a

 6    M I C H A E L P A U L M I S E L I S,
                                                                     2:56 p.m.
 7                                 D e f e n d a n t.                July 19, 2019

 8
                                 TRANSCRIPT OF SENTENCING HEARING
 9                             BEFORE THE HONORABLE NORMAN K. MOON
                                UNITED STATES SENIOR DISTRICT JUDGE
10
      A P P E A R A N C E S:
11
      F o r t h e U n i t e d S t a t e s:                  THOMAS T. CULLEN
12                                                          U . S . A t t o r n e y' s O f f i c e
                                                            310 First St. SW, Ste. 906
13                                                          Roanoke VA 24008

14                                                          CHRISTOPHER R. KAVANAUGH
                                                            U . S . A t t o r n e y' s O f f i c e
15                                                          255 W. Main St. Room 130
                                                            Charlottesville VA 22902
16
      F o r t h e D e f e n d a n t:                        WARREN E. COX
17                                                          C o x F e d L a w, L L C
                                                            422 1st St.
18                                                          Shenandoah VA 22849

19    C o u r t R e p o r t e r:                            S o n i a F e r r i s, R P R , O C R
                                                            U.S. Court Reporter
20                                                          116 N. Main St.              Room 314
                                                            H a r r i s o n b u r g, V A 2 2 8 0 2
21                                                          5 4 0 . 4 3 4 . 3 1 8 1.   Ext. 7

22

23

24
      P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y; t r a n s c r i p t
25    p r o d u c e d b y c o m p u t e r.
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 2 of 23 Pageid#: 1216
                                                                                                               2



 1                   T H E C O U R T:      M r . M i s e l i s, I h a v e y o u r p r e s e n t e n c e

 2    r e p o r t.    Y o u ' l l h a v e a r i g h t t o s p e a k i n y o u r o w n b e h a l f, b u t

 3    f i r s t, h a v e y o u a n d y o u r a t t o r n e y h a d a n o p p o r t u n i t y t o

 4    r e v i e w t h e r e p o r t, i n c l u d i n g a n y r e v i s i o n s t h a t m i g h t h a v e

 5    been made?

 6                   T H E D E F E N D A N T:    Y e s , Y o u r H o n o r.

 7                   T H E C O U R T:      Are there any issues in dispute in this

 8    case -- other than I would rule the same way in his case with

 9    r e g a r d t o t h e e n h a n c e m e n t.

10                   MR. COX:           N o , Y o u r H o n o r; j u s t t h e e n h a n c e m e n t.

11                   T H E C O U R T:      I n t h i s c a s e, I w o u l d r u l e t h e s a m e w a y ,

12    that the evidence does not prove beyond a reasonable doubt

13    that he singled out any particular victim because of the

14    p a r t i c u l a r v i c t i m' s a c t u a l o r p e r c e i v e d r a c e, c o l o r,

15    r e l i g i o n, n a t i o n a l o r i g i n, e t h n i c i t y, g e n d e r i d e n t i t y,

16    d i s a b i l i t y o r s e x u a l o r i e n t a t i o n.    And I will, for the

17    r e c o r d, j u s t p u t i n h i s , a l o n g w i t h h i s s e n t e n c i n g, t h e

18    s t a t e m e n t s i m i l a r t o t h a t I m a d e w i t h r e g a r d t o M r . D a l e y.           I

19    won't repeat it here.

20                   D o y o u w i s h t o b e h e a r d?

21                   M R . C U L L E N:     Y o u r H o n o r, w i t h o u t t h e e n h a n c e m e n t, t h e

22    g o v e r n m e n t' s u n d e r s t a n d i n g i s h e ' s a n t o t a l o f f e n s e l e v e l 1 6

23    a n d a n a d v i s o r y r a n g e o f 2 1 t o 2 7 m o n t h s.           Assuming my

24    c a l c u l a t i o n i s c o r r e c t, t h e g o v e r n m e n t w o u l d r e s p e c t f u l l y a s k

25    for a sentence somewhere within that advisory guideline range
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 3 of 23 Pageid#: 1217
                                                                                                               3



 1    f o r t h e f o l l o w i n g r e a s o n s:      F i r s t, w i t h r e s p e c t t o t h e n a t u r e

 2    a n d c i r c u m s t a n c e s o f t h e o f f e n s e a s t o t h i s d e f e n d a n t, h e ,

 3    l i k e M r . D a l e y, a l t h o u g h t h i s d e f e n d a n t w a s n o t a f o u n d e r o r

 4    a l e a d e r o f t h i s o r g a n i z a t i o n, w a s a m e m b e r, b e g i n n i n g i n

 5    H u n t i n g t o n B e a c h, i n c l u d i n g B e r k e l e y, a n d t h e n i n f a m o u s l y

 6    made the trip to Charlottesville in August of 2017.                                           Once in

 7    C h a r l o t t e s v i l l e, h e c o m m i t t e d p a r t i c u l a r l y v i o l e n t a c t s .

 8    W e ' v e s e e n e v i d e n c e - - p h o t o g r a p h s, v i d e o s a n d t h e l i k e - -

 9    t h a t d e p i c t h i m p u n c h i n g a n d k i c k i n g a n A f r i c a n- A m e r i c a n m a n

10    on the ground after Mr. Daley had started to throw that man

11    o n t h e g r o u n d.         He kicked another bystander victim on Second

12    S t r e e t, i n t h e s t o m a c h, s o h a r d t h a t h e b r o k e h i s t o e i n t h e

13    p r o c e s s.      Later that day, after he made his way to

14    Emancipation Park, he threw water bottles at other protesters

15    while yelling "F these Jews," and he punched a man multiple

16    times on the top of the steps near Emancipation Park while

17    holding an anti-Semitic sign.                          So although he wasn't a leader

18    o r o r g a n i z e r l i k e M r . D a l e y, h e w a s c e r t a i n l y a n e n t h u s i a s t i c

19    a n d v i o l e n t m e m b e r o f t h i s o r g a n i z a t i o n.       A g a i n,

20    C h a r l o t t e s v i l l e w a s n ' t t h e o n l y t i m e t h i s d e f e n d a nt h a d

21    e n g a g e d i n t h i s c o n d u c t.       He did it on at least two other

22    p r i o r o c c a s i o n s.

23                     Y o u r H o n o r, t h i s d e f e n d a n t' s h i s t o r y a n d

24    characteristics do not warrant a variance below the advisory

25    g u i d e l i n e r a n g e.     I n o u r v i e w, t h e y s u p p o r t a s e n t e n c e w i t h i n
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 4 of 23 Pageid#: 1218
                                                                                                             4



 1    t h a t r a n g e.     The fact that he has no prior criminal record is

 2    n o t a n a d e q u a t e b a s i s t o v a r y d o w n w a r d.       The guideline range

 3    that I just recited takes his lack of criminal history into

 4    a c c o u n t.    B e c a u s e h e d o e s n' t h a v e a p r i o r r e c o r d, h e ' s g o t a

 5    l o w e r a d v i s o r y g u i d e l i n e r a n g e.    The fact that he lost his

 6    job with a defense contractor because of his affiliation with

 7    a white supremacist group and committing violent acts in

 8    California and Charlottesville also does not warrant a

 9    v a r i a n c e b e l o w t h e a d v i s o r y g u i d e l i n e r a n g e.    All criminal

10    d e f e n d a n ts , t o s o m e e x t e n t, f a c e s o m e e c o n o m i c h a r d s h i p a s a

11    result of being brought to justice as a result of their

12    c r i m i n a l c o n d u c t.

13                     It is certainly true this defendant comes from a

14    l o v i n g f a m i l y.    They gave him many advantages and he is

15    h i g h l y e d u c a t e d; b u t t h a t i s n o t , i n t h e g o v e r n m e n t' s v i e w , a

16    p r o p e r b a s i s t o v a r y b e l o w t h e a d v i s o r y g u i d e l i n e r a n g e.

17                     Even though he was, until somehow he got off track in

18    l i f e, a s u c c e s s f u l, o b v i o u s l y b r i l l i a n t s t u d e n t, a n d o n h i s

19    way to becoming a productive member of society at a very high

20    l e v e l, i t ' s e q u a l l y t r u e f o r t h e b e t t e r p a r t o f t w o y e a r s, h e

21    was a member of a militant white supremacist group that

22    c o m m i t t e d p r e t t y d e s p i ca b l e a c t s o f v i o l e n c e i n

23    C h a r l o t t e s v i l l e a n d e l s e w h e r e.   H e w a s n' t t r i c k e d.    H e w a s n' t

24    m i s l e d.     H e j o i n e d t h i s o r g a n i z a t i o n v o l u n t a r i l y, a n d h e

25    eagerly and enthusiastically participated in committing
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 5 of 23 Pageid#: 1219
                                    Alice Judith Miselis - - Direct                                             5



 1    violent acts.

 2                   I would also point out -- I made the argument with

 3    r e s p e c t t o k i n d o f a n i n c r e a s i n g l e v e l o f d a n g e r o u s n e s s.

 4    T h i s i s t h e h i s t o r y a n d c h a r a c t e r i s t i c s a r g u m e n t.   D a l e y,

 5    a f t e r h e r e t u r n e d h o m e i s s t i l l r e c r u i t i n g.     T h i s d e f e n d a n t,

 6    l i k e M r . D a l e y, w a s p a r t i c i p a t i n g i n t a r g e t p r a c t i c e w i t h

 7    a s s a u l t r i f l es , s h o o t i n g o u t o f a m o v i n g v a n .

 8                   I w o u l d r e m i n d t h e C o u r t, w e p u t o n e v i d e n c e a t t h i s

 9    d e f e n d a n t' s b o n d h e a r i n g t h a t a t t h e t i m e h e w a s a r r e s t e d o n

10    o r a b o u t O c t o b e r 1 , 2 0 1 8, i n h i s r e s i d e n c e i n C a l i f o r n i a, h e

11    had over a thousand rounds of ammunition and a book entitled

12    H o w t o B o m b t h e U . S . G o v e r n m e n t.      This defendant was becoming

13    i n c r e a s i n g m o r e m i l i t a n t a s t i m e w e n t o n a n d , u n f o r t u n a t e l y,

14    t h a t' s w h o t h i s d e f e n d a n t w a s w h e n h e w a s a r r e s t e d, a n d

15    t h a t' s t h e d e f e n d a n t y o u h a v e i n f r o n t o f y o u t o d a y, i n s p i t e

16    of all the good things he had done in his life, the fact that

17    h e h a d a l o v i n g f a m i l y, a n d t h e f a c t h e w a s a b r i g h t a n d

18    s u c c e s s f u l s t u d e n t.

19                   For the same reasons I articulated in the prior

20    s e n t e n c e, a g u i d e l i n e s e n t e n c e w i l l p r o v i d e j u s t p u n i s h m e n t.

21    I t w i l l a f f o r d a d e q u a t e d e t e r r e n c e t o t h i s d e f e n d a n t, w h o h a s

22    demonstrated a propensity to engage in violent conduct as

23    well as others who may be motivated to do the same and it

24    will protect against unwarranted sentencing disparities among

25    c o - d e f e n d a n t s.
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 6 of 23 Pageid#: 1220
                                     Alice Judith Miselis - - Direct                                          6



 1                   Thank you.

 2                   MR. COX:           Y o u r H o n o r, b e f o r e a r g u m e n t, I w o u l d l i k e

 3    t o c a l l a w i t n e s s i f I c o u l d.

 4                   T H E C O U R T:      A l l r i g h t.

 5                   MR. COX:           J u d y M i s e l i s.

 6         A L I C E J U D I T H M I S E L I S, C A L L E D A S A W I T N E S S B Y T H E D E F E N S E,

 7                                                        SWORN

 8                                           DIRECT EXAMINATION

 9    BY MR. COX:

10    Q.       M a ' a m , w o u l d y o u p l e a s e s t a t e y o u r n a m e f o r t h e r e c o r d?

11    A.       A l i c e J u d i t h M i s e l i s.

12    Q.       Where do you live?

13    A.       S t o c kt o n , C a l i f o r n i a.

14    Q.       W h a t i s y o u r o c c u p a t i o n?

15    A.       I a m a r e g i s t e r e d n u r s e.

16    Q.       D o y o u k n o w M r . M i c h a e l M i s e l i s?

17    A.       I gave birth to him.

18    Q.       C o u l d y o u d e s c r i b e f o r u s h i s c h i l d h o o d?

19    A.       M i c h a e l' s a l w a y s b e e n a v e r y , v e r y q u i e t c h i l d.      He's

20    b e e n v e r y s t u d i o u s.       H e ' s n e v e r o n e t o a s k f o r h e l p.      He's

21    a l w a y s b e e n t r y i n g t o f i n d - - s o l v i n g t h e p r o b l e m h i m s e l f.

22    H e ' s a l w a y s b e e n c a r i n g.         H e ' s a l w a y s b e e n l o v i n g.

23    Q.       Could you tell us what sort of student he was?

24    A.       H e w a s a v e r y g o o d s t u d e n t.          H e g r a d u a t ed t o p o f h i s

25    h i g h s c h o o l c l a s s, 4 . 6 , 4 . 5 G P A .          He was picked as a pinnacle
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 7 of 23 Pageid#: 1221
                                   Alice Judith Miselis - - Direct                                         7



 1    s t u d e n t, a n d w a s a c c e p t e d i n t o m u l t i p l e u n i v e r s i t i e s.   He

 2    chose UCLA.           He started off as a computer engineering student

 3    a n d m i d w a y t h r o u g h, c h a n g e d t o a e r o s p a c e e n g i n e e r i n g.   Even

 4    t h o u g h h e c h a n g e d h i s m a j o r s, h e m a n a g e d t o g r a d u a t e i n t h a t

 5    f o u r- y e a r t i m e p e r i o d.

 6             H e ' s a l w a y s a p e r s o n, c h i l d, k i d , w h o w a s a l w a y s

 7    concerned about the financial aspects of things in that he

 8    knew that he needed to not waste our money in taking time in

 9    s c h o o l.    He's always been one -- just kind of amazed me

10    s o m e t i m e s.   He'd go to the thrift stores and come home with

11    t h e w o r s t c l o t h i n g i n t h e w o r l d t h a t w e r e o l d m e n c l o t h i n g,

12    and he'd cut the pants off to make shorts out of them just to

13    s a v e m o n e y.    He's been very conservative in that aspect and

14    very conservative with spending our money in that he didn't

15    n e e d a n y t h i n g, d i d n ' t n e e d a n y h e l p a n d w o u l d m a n a g e o n h i s

16    own.

17    Q.      C o u l d y o u d e s c r i b e h i s s o c i a l r e l a t i o n s h i p s?

18    A.      H e ' s a l w a y s b e e n m o r e s t u d i o u s t h a n s o c i a l.       He's had

19    h i s c o r e g r o u p o f f r i e n d s i n h i g h s c h o o l - - J i m m y S a n c h e z,

20    N a v de e p S i n g h , M i c h a e l N o . T w o .     So he had a small group of

21    friends that were similar to him in that they were very quiet

22    p e o p l e, v e r y s t u d i o u s p e o p l e.

23             At 14, I asked him what he wanted for his birthday and

24    h e w o u l d n' t t e l l m e .        I quizzed him more and he still

25    w o u l d n' t t e l l m e b e c a u s e i t c o s t t o o m u c h.         So I still
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 8 of 23 Pageid#: 1222
                                      Alice Judith Miselis - - Direct                                      8



 1    insisted he tell me and it was to build a computer from

 2    s c r a t c h.

 3    Q.      W h o d i d h e b u i l d t h a t c o m p u t e r w i t h?

 4    A.      He built it -- well, I helped because I learned a lot,

 5    and then Navdeep helped the most because Navdeep -- when you

 6    b u y a c o m p u t e r, i t h a s a l l t h e p a r t s i n i t a n d a l l t h e

 7    s o f t w a r e.      W h e n y o u m a k e a c o m p u t e r, t h e r e' s a c l e a r

 8    m o t h e rb o a r d w h e r e y o u h a v e t o i n s t a l l M i c r o s o f t a n d t h a t s o r t

 9    o f t h i n g a n d g e t t h i n g s u p a n d r u n n i n g.          So he's -- yeah.

10    H e ' s b e e n v e r y c o n s e r v a t i v e.     Cost a lot less to buy one,

11    t h o u g h, t h a n t o m a k e .

12    Q.      W h a t w e r e h i s g o a l s?

13    A.      I t h i n k j u s t t o b e s u c c e s s f u l.        I've always known he

14    wanted to be some type of engineer from the time he was

15    l i t t l e.       H e w a s a l w a y s b u i l d i n g t h i n g s w i t h L e g o s.   He was

16    g o i n g t o f o l l o w i n g r a n d p a' s f o o t s t e p s, t h a t s o r t o f t h i n g.

17    J u s t t o b e s u c c e s s f u l.

18    Q.      H o w d i d t h e s e c h a r g e s a f f e c t y o u r f a m i l y?

19    A.      I t ' s t h e m o s t d e v a s t a t i n g t h i n g i n t h e w o r l d.        The only

20    w o r s t t h i n g t h a t c o u l d e v e r h a p p e n i s i f s o m e - - i f h e w a s n' t

21    h e r e.       T h i s h a s b e e n w o r s e f o r m y h u s b a n d, m y s e l f, o u r

22    c h i l d r e n, r e l a t i v e s.     It's worse than the death of our

23    p a r e n t s.      It's absolutely the worst thing that's ever

24    h a p p e n e d.      I think -- I know it's the worst thing that's ever

25    happened to him.                 He's done nothing but apologized to us in
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 9 of 23 Pageid#: 1223
                                     Alice Judith Miselis - - Direct                                         9



 1    every phone call and wrote letters apologizing for all of

 2    t h i s t h a t h a s o c c u r r e d.     I k n o w h e c a n r e b u i l d.

 3    Q.      I w a n t e d t o a s k y o u a b o u t t h a t.        After he's released

 4    f r o m c o n f i n e m e n t, w h a t s o r t o f h e l p a r e y o u g o i n g t o p r o v i d e

 5    for him?

 6    A.      We will be there for him.                    We will be there to get our

 7    Michael back.              What he is portrayed as here is not the real

 8    M i c h a e l.    I k n o w h e ' s m a d e m i s t a k e s.    He's certainly picked

 9    t h e w r o n g f r i e n d s.    I think because he's never been a very

10    social person where he's been with other studious people that

11    he was easily led into this group of buddies or this group of

12    f r i e n d s, t h a t w o u l d s a y , L e t ' s g o w o r k o u t , a n d L e t ' s g o d o

13    this kind of stuff -- because this is not his personality at

14    all.      H e ' s a l w a y s b e e n v e r y g e n t l e.     H e ' s b e e n v e r y l o v i n g.

15    H e h a s t w o n i e c e s a n d a n e p h e w, h i s s i s t e r' s c h i l d r e n,

16    S a l v a d o r, J o s e p h i n e a n d A d a .   When Salvador was probably

17    a b o u t t w o - a n d - a - h a l f , f o r s o m e r e a s o n, h e s t a r t e d c a l l i n g h i m

18    Uncle Oley.            E v e n w h e n o u r d o g - - w e , u n f o r t u n a t e l y, h a d t o

19    put her down because she was so sick.                             Michael called and I

20    put the phone up to the dog's ear and he talked to her for a

21    while and she just perked right up.

22    Q.      Do you think he'll be able to recover from this?

23    A.      A b s o l u t e l y.   We are there to support him in any way we

24    can.      We're there to strengthen him, to get our Mikey back.

25    Q.      I s t h e r e a n y t h i n g e l s e y o u w a n t t o t e l l t h e j u d g e?
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 10 of 23 Pageid#: 1224
                                   Alice Judith Miselis - - Direct                                         10



  1   A.     Y e a h , I w o u l d.

  2           Y o u r H o n o r, o n T u e s d a y a f t e r n o o n w a s t h e f i r s t t i m e I ' v e

  3   s e e n o u r s o n i n a l m o s t a y e a r.           I t w a s t h r o u g h g l a s s.     I have

  4   not been able to touch him, to just give him a hug.                                           So I ask

  5   p l e a s e, a f t e r - - a n d I d o n ' t c a r e w h o ' s t h e r e o r w h a t I h a v e

  6   to do -- can I just hug my son?                           I don't know when I'll be

  7   a b l e t o s e e h i m a g a i n.

  8           P l e a s e, i f y o u s e e i t w i t h i n y o u r w i l l t o h a v e m e r c y o n

  9   h i m , h e ' s r e a l l y, r e a l l y a v e r y, v e r y g o o d p e r s o n.         He's

 10   a l w a y s b e e n v e r y h a r d w o r k i n g.    He's always been very loving

 11   and kind.          E v e r y b o d y t h a t k n o w s h i m h a s b e e n t o t a l l y, t o t a l l y

 12   s h o c k e d i n t h i s w h o l e s i t u a t i o n.        It's never been him to be

 13   a g g r e s s i v e, t o b e m e a n .      It's just out of character for him.

 14   I t h i n k - - m y a p o l o g i e s, a n d t h a n k y o u f o r a n y c o n s i d e r a t i o n

 15   towards him.            I a p p r e c i a t e t h a t.

 16                MR. COX:            Thank you.

 17                T H E W I T N E S S:      S o r r y.    I g o t t o o e m o t i o n a l.

 18                M R . C U L L E N:      N o q u e s t i o n s.

 19                MR. COX:            Y o u r H o n o r, t h i s c a s e i s a l o t a b o u t p u b l i c

 20   s h a m e o r d i s g r a c e.      Mr. Miselis brought that upon himself

 21   t h r o u g h h i s o w n a c t i o n s.     W e ' r e n o t e x c u s i n g t h a t.    We're not

 22   trying to minimize that.                     H e b r o u g h t i t u p o n h i s f a m i l y.      As

 23   y o u c a n s e e f r o m h i s m o t h e r, t h e d e v a s t a t i n g i m p a c t t h i s h a d

 24   u p o n h i s f a m i l y b e c a u s e i t w a s s h o c k i n g.       It was completely

 25   at odds with everything they knew about him his entire life
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 11 of 23 Pageid#: 1225
                                                                                                             11



  1   u n t i l t h i s h a p p e n e d.    It brought shame to his friends and

  2   c o l l e a g u e s.   A s y o u h e a r d, h e h a s f r i e n d s o f d i f f e r e n t e t h n i c

  3   b a c k g r o u n d s, a n d a s y o u c a n i m a g i n e, a s a n e n g i n e e r a t t h e

  4   t o p l e v e l s - - I m e a n , w h e n w e s a y s o m e o n e i s s m a r t, w e c a l l

  5   t h e m a r o c k e t e n g i n e e r.     T h a t' s w h a t h e w a s .       And he's

  6   w o r k i n g w i t h p e o p l e o f a l l d i f f e r e n t e t h n i c b a c k g r o u n d s, a n d

  7   all of that is in danger of being lost now because of this.

  8   Y o u k n o w , a g a i n, h e r e a l i z e s t h i s .      He pled guilty to this.

  9                 T h e n h e b r o u g h t s h a m e o n t h i s c o m m u n i t y.          We've all

 10   lived through this.                  W e k n o w w h a t h a p p e n e d.      We saw today

 11   those things that occurred here on August 11th and 12th, and

 12   he's deeply ashamed for that.                         B u t , Y o u r H o n o r, h e w a s n ' t

 13   born in April or March of 2017.                          H e h a d 2 8 y e a r s b e f o r e t h e n,

 14   and I submit that this is one of the most accomplished

 15   defendants that has ever come before you.                                   I m e a n, i t ' s

 16   incredible what he's done with his life up until he started

 17   t h i s c h a i n o f e v e n t s t h a t l e d u s h e r e t o d a y.

 18                 A s h i s m o t h e r s a i d , h e d i d w e l l i n s c h o o l, v e r y w e l l.

 19   H e ' s o n e o f t h e t o p s t u d e n t i n h i s h i g h s c h o o l.           He went to

 20   U C L A , m a j o r e d i n a e r o s p a c e e n g i n e e r i n g a n d c o m p l e t ed a

 21   f o u r- a n d - a - h a l f e n g i n e e r i n g p r o g r a m i n f o u r y e a r s.    Entered

 22   the graduate program in aerospace engineering and got his

 23   M a s t e r s d e g r e e.   And then, he went on to his Ph.D.                             A g a i n, h e

 24   had other ethnic colleagues he was working with in the

 25   g r a d u a t e p r o g r a m, i n c l u d i n g h i s a d v i s e r s.     He was leading a
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 12 of 23 Pageid#: 1226
                                                                                                             12



  1   r o c k e t p r o p u l s i o n p r o g r a m.     H o n e s t l y, w h e n I w e n t t h r o u g h h i s

  2   r e s u m e, I n e e d e d a d i c t i o n a r y t o r e a d t h r o u g h i t .        All the

  3   t h i n g s h e ' s d o n e i n h i s l i f e a r e a t s u c h a h i g h l e v e l.             At

  4   the time that he was pursuing his Ph.D., he also was employed

  5   a t N o r t h r o p G r u m m a n, o n e o f o u r t o p d e f e n s e c o n t r a c t o r s, a n d

  6   he was actually doing national defense work.                                    He was a

  7   m o d e li n g s i m u l a t i o n a n a l y s t, a n d h e w a s i n v o l v e d w i t h m a k i n g

  8   c o m p u t e r s i m u l a t i o n s o f a i r t o a i r a n d a i r t o g r o u n d c o m b a t.

  9   T h e s e t h i n g s a r e c r u c i a l t o o u r n a t i o n a l s e c u r i t y.      He had to

 10   h a v e a T o p S e c r e t c l e a r a n c e, a n d a n y b o d y t h a t h a s e v e r h a d

 11   o n e o f t h o s e k n o w s t h e y d o n ' t j u s t p a s s t h o s e o u t l i k e c a n d y.

 12   H e h a d t o g o t h r o u g h a r i g o r o u s, d e t a i l e d c h a r a c t e r

 13   i n v e s t i g a t i o n, w h i c h h e p a s s e d a n d f o r w h i c h h e w a s g r a n t e d

 14   t h e c l e a r a n c e.         S o u p u n t i l M a r c h o f 2 0 1 7, h e h a d a b l a m e l e s s

 15   life and one that if any of our children was able to achieve

 16   w h a t h e a c h i e v e d, w e ' d b e v e r y p r o u d.

 17                  N o w , e v e r y t h i n g a b o u t h i s h i s t o r y b e s p e a k s t o m e r c y.

 18   B u t w h a t h a p p e n e d h e r e , t h e c i r c u m s t a n c e s?     W e s a w , a g a i n, i n

 19   e x c r u c i a t i n g d e t a i l w h a t h a p p e n e d i n B e r k e l e y, i n

 20   C h a r l o t t e s v i l l e.      Now, I'll say this, and this was brought

 21   o u t t o d a y.      He didn't even know the co-defendants until March

 22   o f 2 0 1 7 a t H u n t i n g t o n B e a c h.        T h a t' s w h e r e h e m e t t h e m.     He

 23   h a d a n i n t e r e s t i n p o l i t i c s.        A n d a c t u a l l y b e f o r e t h e n, h e

 24   had never really been involved with politics at all.                                         But he

 25   met up with these guys in Huntington Beach and he fell in
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 13 of 23 Pageid#: 1227
                                                                                                           13



  1   with them.            H e h a d n e v e r h a d f r i e n ds l i k e t h i s b e f o r e.      If

  2   y o u ' v e e v e r b e e n a r o u n d e n g i n e e r s, t h e y' r e o f a c e r t a i n t y p e.

  3   I r e a l i z e i t ' s a s t e r e o t y p e, b u t i t ' s k i n d o f j u s t i f i e d.

  4   They are people who are very studious and maybe kind of

  5   b o r i n g.    Those are the kind of friends he always had.                                  Then

  6   he met these guys and they were so different from all the

  7   other friends he had.                   He had never really been part of this

  8   really cool group of guys.                      They all had their little code

  9   n a m e s.     H e w a s C h u c k.     We had, like -- what -- Rick Flair and

 10   B e n T o r r a n c e.     A g a i n, I ' m n o t s a y i n g t h a t t h e y w e r e j u s t l i k e

 11   a c l u b a n d t h e y w e r e j u s t o u t t o d o t h i n g s, y o u k n o w, t h a t

 12   some goofy club might do.                     They were doing things that are

 13   v e r y, y o u k n o w - - v e r y s e r i o u s o f f e n s e s.     But it's important

 14   t o r e a l i z e, y o u k n o w , t h a t h e w a s j u s t a f o l l o w e r.        H e w a s n' t

 15   o n e o f t h e l e a d e r s.        He wasn't one of the co-founders of this

 16   o r g a n i z a t i o n.

 17                  A g a i n, w e ' r e n o t t r y i n g t o s a y h e d i d n ' t c o m m i t

 18   v i o l e n c e t h a t d a y i n C h a r l o t t e s v i l l e.   He did.      But the

 19   government pointed out or tried to make the argument that

 20   s i n c e C h a r l o t t e s v i l l e, h e c o n t i n u e d t o b e a d a n g e r t o s o c i e t y

 21   because they found some ammunition when they did a search of

 22   h i s a p a r t m e n t.    There was no -- nothing illegal about that.

 23   I t w a s c o m p l e t e l y l e g a l f o r h i m t o h a v e a m m u n i t i o n, a n d t h e

 24   s a m e w i t h t h i s v i d e o t a p e o f t h e m, y o u k n o w, e n g a g i n g i n

 25   target practice and shooting from a car.                              A g a i n, i t ' s n o t
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 14 of 23 Pageid#: 1228
                                                                                                             14



  1   s o m e t h i n g h e s h o u l d h a v e b e e n d o i n g, b u t t h e r e w a s n o t h i n g

  2   illegal about it.

  3                  I would like to point out that the two instances

  4   where he was involved in violence at Berkeley and in

  5   C h a r l o t t e s v i l l e, t h e r e w e r e n o w e a p o n s u s e d a t a l l .      I n f a c t,

  6   t h e y h a d n o w e a p o n s w i t h t h e m.         We all saw the videotape of

  7   p e o p l e h e a v i l y a r m e d - - m o r e a r m e d t h a n t h e p o l i c e.

  8   M r . M i s e l i s w a s n o t a r m e d.        H e a c t u a l l y d i d n' t e v e n h a v e a

  9   baseball bat or anything at all that could be considered a

 10   w e a p o n.    I n f a c t , h e w a s n ' t e v e n w e a r i n g t h e b a s e b a l l h e l m e t,

 11   w h i c h h e k e p t i n h i s b a c k p a c k.         So the fact that he also

 12   happened to own guns and happened to own ammunition has no

 13   r e l a t i o n s h i p t o t h e i n s t a n t o f f e n s e.

 14                  A f t e r C h a r l o t t e s v i l l e, h e h a s n o t b e e n a c c u s e d o f a n y

 15   other violent acts.                    T h a t g o t h i s a t t e n t i o n, a n d h e c e r t a i n l y

 16   did not either escalate what he had done in Charlottesville

 17   o r c o n t i n u e t o b e a d a n g e r.

 18                  N o w , a s f a r a s t h e n e e d f o r t h e s e n t e n c e, t h e m e s s a g e

 19   t o s e n d o u t t o s o c i e t y - - a n d I ' l l t r y t o b e v e r y b r i e f h e r e.

 20   L e t ' s l o o k a t d e t e r r e n c e h e r e.       Mr. Miselis has lost far more

 21   than any other co-defendant in this case --

 22                  T H E C O U R T:      W e l l, t h a t i s o n e o f t h e l e a s t i m p r e s s i v e

 23   things to me.             H e h a d t h e g r e a te s t o p p o r t u n i t y.      We get it

 24   a l l t h e t i m e - - t h e s e p o o r p e o p l e, d r u g a d d i c t s; w e o u g h t t o

 25   whip up on them.                  T h e y d i d n ' t s t a r t o u t w i t h a n y t h i n g.   Most
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 15 of 23 Pageid#: 1229
                                                                                                              15



  1   of them, you could have predicted where they were going to be

  2   when they were two years old.                          But the fact -- bank

  3   p r e s i d e n t s w h o e m b e z z l e, c o m e i n a n d s a y , P e o p l e d o n ' t t r u s t

  4   m e a n y m o r e a n d I c a n ' t g e t a j o b a s a b a n k p r e s i d e n t.               W e l l,

  5   t h a t' s g o o d y o u ' r e n o t g e t t i n g a j o b .

  6                  MR. COX:           Y o u r H o n o r, I w a s n ' t t r y i n g t o e l i c i t

  7   s y m p a t h y.

  8                  T H E C O U R T:      I'm just saying it's not fair to the poor

  9   and ignorant to treat them -- beat up on them and say, Oh,

 10   you're brilliant and you could have been great if you hadn't

 11   done this, and treat you good because of what you could have

 12   d o n e.

 13                  MR. COX:           I u n d e r s t a n d, Y o u r H o n o r.   I was just

 14   trying to make an argument about deterrence to the public as

 15   a w h o l e.       I wasn't arguing for extra sympathy because of what

 16   he lost.           I was just trying to make the point that the public

 17   looking at this case, whether or not it's fair or unfair for

 18   them to have extra sympathy for people that had high

 19   a t t a i n m e n t s, I t h i n k t h e y w o u l d s e e t h a t a s s o m e t h i n g t h a t h e

 20   did lose and would be factored into their opinion as to

 21   w h e t h e r o r n o t , y o u k n o w, e x t r a c r i m i n a l - - I ' m s o r r y - -

 22   extra prison sentence would be needed to show the public that

 23   t h i s w a s a s e r i o u s o f f e n s e.        I'm just trying to point out

 24   that there was a great downfall in this case because of his

 25   own actions but that extra time is not needed to make the
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 16 of 23 Pageid#: 1230
                                                                                                            16



  1   p o i n t t o t h e p u b l i c t h a t, y o u k n o w, h e c o m m i t t e d a s e r i o u s

  2   offense and should be punished for it.                                   I think that is

  3   i m p o r t a n t.

  4                 A l s o , a s f a r a s d e t e r r e n c e i s c o n c e r n e d, h i s c r i m i n a l

  5   c a t e g o r y, y o u k n o w , h e h a s n o t c o m m i t t e d a n y o f f e n s e s

  6   w h a t s o e v e r, a n d s t a t i s t i c s s h o w h e h a s a v e r y , v e r y l o w

  7   chance of recidivism in this case.                              So, you know, just

  8   l o o k i n g a t s t a t i s t i c s, t h e r e' s v e r y l i t t l e c h a n c e t h a t h e ' s

  9   g o i n g t o g o o u t t h e r e a n d c o m m i t a n o t h e r o f f e n s e.

 10                 I'll just briefly mention he's not in need of any

 11   s o r t o f y o u k n o w , e d u c a t i o na l o r v o c a t i o n a l t r a i n i n g o r d r u g

 12   o r a l c o h o l t r e a t m e n t s o t h e r e' s n o n e c e s s i t y t o c o n s i d e r t h a t

 13   w h e n c o n s i d e r i n g h i s s e n t e n c e.

 14                 F i n a l l y, Y o u r H o n o r, I ' d l i k e t o a d d r e s s t h e

 15   u n w a r r a n t e d s e n t e n c e d i s p a r i t i e s i s s u e.    My co-counsel in

 16   a n o t h e r c a s e s p o k e a b o u t C o l e W h i t e, a n d i t ' s u n k n o w n a t t h i s

 17   t i m e w h a t h i s u l t i m a t e s e n t e n c e w o u l d b e , b u t , a g a i n, t h e

 18   g o v e r n m e n t d i d a g r e e t o b o n d a f t e r s e v e n m o n t h s.      We'd submit

 19   that Cole White is a far more violent individual than

 20   M r . M i s e l i s.     H i s s p e c i a lt y w a s h e a d - b u t t i n g.   T h e r e' s n o

 21   d o u b t t h a t h e c o m m i t t e d m a n y v i o l e n t a c t s.       Y o u k n o w, s o w h e n

 22   y o u c o m p a r e t h e s e t w o - - a n d a l s o , y o u k n o w , a g a i n, w i t h

 23   M r . M i s e l i s' s c r i m i n a l o f f e n s e c a t e g o r y, w e b e l i e v e t h a t ' s

 24   s o m e t h i n g t h a t t h e C o u r t s h o u l d c o n s i d e r.

 25                 A l s o , t h e f a c t t h a t m y c l i e n t p l e d g u i l t y, h e d i d
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 17 of 23 Pageid#: 1231
                                                                                                             17



  1   s p a r e t h e g o v e r n m e n t m o n e y.       He also pled guilty as soon as

  2   w e h a d r e c e i v e d a l l t h e d i s c o v e r y.         So, you know, we think

  3   t h a t t h a t ' s s o m e t h i n g t h a t s h o u l d b e c o n s i d e r e d.

  4                    M r . M i s e l i s d i d c o m m i t t h i s o f f e n s e.    It's something

  5   that he's caused shame to himself and to his family for, but

  6   h e d o e s d e s e r v e a s e c o n d c h a n c e.         He's worth more than the

  7   o f f e n s e t h a t h e c o m m i t t e d.       You know, he has had great things

  8   g i v e n t o h i m a n d h e d i d h a v e g r e a t o p p o r t u n i t y.          But he

  9   s h o u l d b e a l l o w e d t o c o n t r i b u t e t o s o c i e t y, t o b e a l l o w e d t o

 10   return --

 11                    T H E C O U R T:      H e ' s n o t f a c i n g a l i f e s e n t e n c e.

 12                    MR. COX:           Y o u r H o n o r, I j u s t w a n t e d t o p o i n t o u t a s

 13   f a r a s c o m p l e t i n g h i s P h . D . p r o g r a m, t h a t t h o s e c r e d i t s d o

 14   b e c o m e s t a l e a f t e r a w h i l e.         It's not known at this time

 15   w h e t h e r o r n o t h e ' s g o i n g t o b e a b l e t o r e t u r n t o t h a t.

 16   A g a i n, h e h a d t h i s g r e a t o p p o r t u n i t y a n d h i s o w n a c t s

 17   interfered with that.                      But I just wanted to point out the

 18   s o o n e r t h a t h e c a n r e t u r n t o t h a t p r o g r a m, t h e m o r e l i k e l y i t

 19   will be that he'll be allowed to both enter and complete the

 20   p r o g r a m.      We just think the time is an issue there with being

 21   a b l e t o c o m p l e t e t h a t p r o g r a m a n d , a g a i n, t o c o n t r i b u t e t o

 22   s o c i e t y.

 23                    F o r a l l t h o s e r e a s o n s, w e b e l i e v e t h a t 1 2 m o n t h s a n d

 24   a day would be sufficient or the minimum necessary to meet

 25   all the goals of sentencing in this case.                                   If the Court finds
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 18 of 23 Pageid#: 1232
                                                                                                              18



  1   t h a t t h a t i s n o t s u f f i c i e n t, w e w o u l d a l s o a s k f o r t h a t

  2   s e n t e n c e c o m b i n e d w i t h h o m e c o n f i n e m e n t.

  3                 T h a n k y o u , Y o u r H o n o r.

  4                 T H E C O U R T:     A n y t h i n g e l s e?

  5                 M R . C U L L E N:     N o , Y o u r H o n o r.

  6                 T H E C O U R T:     H e r e a g a i n, t h e C o u r t h a s t o c o n s i d e r t h e

  7   factors in 3553(a), and the history and characteristics of

  8   t h e d e f e n d a n t, a n d o f c o u r s e, h e r e, w e h a v e a r e a l m i x e d

  9   history here.             S o m e o n e w h o ' s d o i n g, a p p a r e n t l y, e v e r y t h i n g

 10   r i g h t, t o o k a w r o n g t u r n.          The Court has to consider the

 11   s e r i o u s n e s s o f t h e o f f e n s e, w h i c h I d e e m i t t o b e a v e r y

 12   s e r i o u s o f f e n s e.

 13                 In this case, I can't get away from the fact how much

 14   he seemed to be the most violent of these people in these

 15   f i l m s.    It seemed to me, what I saw, he was into it up to his

 16   e l b o w s, j u s t f l a i l i n g a w a y.      So, I think the sentence I'm

 17   going to impose will take that into account and promote

 18   respect for the law and prevent recidivism by him for as long

 19   a s h e ' s i n c a r c e r a t e d, a n d s h o u l d s e r v e a s d e t e r r e n c e t o o t h e r

 20   persons similar to him who might be inclined to do the same

 21   as he.

 22                 W o u l d y o u s t a n d, M r . M i s e l i s?

 23                 Is there anything you would like to say before the

 24   C o u r t p r o n o u n c e s s e n t e n c e?

 25                 T H E D E F E N D A N T:    Y e s , Y o u r H o n o r.
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 19 of 23 Pageid#: 1233
                                                                                                               19



  1                 I have absolutely made mistakes and I accept

  2   responsibility for them.                       I l e a r n e d f r o m t h i s e x p e r i e n c e.      I

  3   d o n ' t i n t e n d t o l e t t h e s e m i s t a k e s d e f i n e m y l i f e.        I'm very

  4   s o r r y a n d I u n d e r s t a n d I ' v e l e t a l o t o f p e o p l e d o w n.           I've

  5   worked hard in the past and I'm eager to begin working

  6   t o w a r d s t h e f u t u r e, a n d I i n t e n d t o b e a p r o d u c t i v e m e m b e r o f

  7   s o c i e t y a g a i n.

  8                 T H E C O U R T:       Having consulted the advisory sentencing

  9   guidelines and the factors noted in 18 U.S.C. 3553(a), it is

 10   the judgment of the Court that the defendant is committed to

 11   the custody of the Bureau of Prisons to be imprisoned for a

 12   t o t a l t e r m o f 2 7 m o n t h s.         The sentence is within the advisory

 13   g u i d e l i n e r a n g e t h a t i s l e s s t h a n 2 4 m o n t h s, a n d t h e s p e c i f i c

 14   sentence is imposed after consideration of the factors set

 15   forth in 18 U.S.C. 3553(a).

 16                 U p o n r e l e a s e s f r o m i m p r i s o n m e n t, d e f e n d a n t s h a l l b e

 17   o n s u p e r v i s e d r e l e a s e f o r a t e r m o f t w o y e a r s.          You must

 18   c o m p l y w i t h t h e f o l l o w i n g m a n d a t o r y c o n d i t i o ns o f

 19   s u p e r v i s i o n:     N o t c o m m i t a n o t h e r f e d e r a l, s t a t e o r l o c a l

 20   c r i m e; n o t u n l a w f u ll y p o s s e s s a c o n t r o l l e d s u b s t a n c e; r e f r a i n

 21   f r o m a n y u n l a w f u l u s e o f a c o n t r o l l e d s u b s t a n c e.

 22                 You must submit to one drug test within 15 days of

 23   release from imprisonment and at least two periodic drug

 24   t e s t s, a s d e t e r m i n e d b y t h e c o u r t.

 25                 You must cooperate in the collection of DNA, as
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 20 of 23 Pageid#: 1234
                                                                                                               20



  1   d i r e c t e d b y t h e p r o b a t i o n o f f i c e r.

  2                 You must comply with the standard conditions of

  3   supervision adopted by this Court as well as the following

  4   s p e c i a l c o n d i t i o n s:    P a y a n y s p e c i a l a s s e s s m e n t, f i n e a n d / o r

  5   r e s t i t u t i o n i m p o s e d b y t h e j u d g m e n t; p r o v i d e t h e p r o b a t i o n

  6   o f f i c e r w i t h a c c e s s t o a n y r e q u e s t e d f i n a n c i a l i n f o r m a t i o n;

  7   not incur new credit charges or open additional lines of

  8   c r e d i t w i t h o u t t h e a p p r o v a l o f t h e p r o b a t i o n o f f i c e r; r e s i d e

  9   i n a r e s i d e n c e f r e e o f f i r e a r m s, a m m u n i t i o n, d e s t r u c t i v e

 10   d e v i c e s o r d a n g e r o u s w e a p o n s.

 11                 You must participate in a program of testing and

 12   t r e a t m e n t f o r s u b s t a n c e a b u s e, a s a p p r o v e d b y t h e p r o b a t i o n

 13   o f f i c e r, u n t i l s u c h t i m e a s y o u h a v e s a t i s f i e d a l l

 14   r e q u i r e m e n t s o f t h e p r o g r a m.

 15                 You must submit to warrantless search and seizure of

 16   p e r s o n a n d p r o p e r t y, a s d i r e c t e d b y t h e p r o b a t i o n o f f i c e r, t o

 17   determine whether you're in possession of firearms and

 18   i l l e g a l c o n t r o l l e d s u b s t a n c e s.

 19                 You must submit to warrantless search and seizure of

 20   p e r s o n a n d p r o p e r t y, a s d i r e c t e d b y t h e p r o b a t i o n o f f i c e r o r

 21   o t h e r l a w e n f o r c e m e n t o f f i c e r, w h e n e v e r s u c h o f f i c e r h a s

 22   reasonable suspicion that you are engaged in criminal acts.

 23                 It is ordered that you pay the United States a

 24   s p e c i a l a s s e s s m e n t o f $ 1 0 0 , d u e a n d p a y a b l e i m m e d i a t e l y.

 25                 Pursuant to the plea agreement in this case, Count 2
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 21 of 23 Pageid#: 1235
                                                                                                            21



  1   is hereby dismissed as it pertains to you.

  2                 Other than the constitutionality of the statute of

  3   c o n v i c t i o n, y o u h a v e w a i v e d y o u r r i g h t t o a p p e a l y o u r

  4   sentencing and that waiver is binding unless the sentence

  5   exceeds the statutory maximum or is based on a

  6   c o n s t i t u t i o n a l l y i m p e r m i s s i b l e f a c t o r.   If you undertake to

  7   a p p e a l d e s p i t e y o u r w a i v e r, y o u m a y l o s e t h e b e n e f i t s o f y o u r

  8   p l e a a g r e e m e n t.

  9                 I f a r i g h t o f a p p e a l d o e s e x i s t, a p e r s o n u n a b l e t o

 10   pay the cost of an appeal may apply for leave to appeal

 11   w i t h o u t p r e p a y m e n t o f s u c h c o s t s.

 12                 Any notice of appeal must be filed within 14 days of

 13   entry of judgment or within 14 days of a notice of appeal by

 14   t h e g o v e r n m e n t.

 15                 I f r e q u e s t e d, t h e c l e r k w i l l p r e p a r e a n d f i l e a

 16   n o t i c e o f a p p e a l o n b e h a l f o f t h e d e f e n d a n t.

 17                 Anything else?

 18                 MR. COX:           Y e s , Y o u r H o n o r.

 19                 A g a i n, I w o u l d - - f o r t h e r e c o r d, w e w a n t e d t o g e t

 20   our objection in for the constitutionality of 18 U.S.C. 21.

 21                 T H E C O U R T:       N o t e d.

 22                 MR. COX:           A l s o , Y o u r H o n o r, w e ' d a s k t h a t t h e C o u r t

 23   r e c o m m e n d h e b e c o n f i n e d a t t h e D u b l i n f a c i l i t y, w h i c h i s

 24   c l o s e t o h i s h o m e i n S t o c kt o n , C a l i f o r n i a.

 25                 T H E C O U R T:       A l l r i g h t, s i r .
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 22 of 23 Pageid#: 1236
                                                                                                 22



  1                Anything else?

  2                M R . C U L L E N:     I b e l i e v e t h i s d e f e n d a n t, l i k e

  3   M r . D a l e y, h a d f i l e d a m o t i o n f o r b o n d .       The government would

  4   o p p o s e t h a t f o r t h e r e a s o n s a t t h e p r i o r h e a r i n g.

  5                MR. COX:           Y e s , Y o u r H o n o r; t h a t ' s r i g h t.

  6                T H E C O U R T:      I do not find it's clear and convincing

  7   t h a t h e d o e s n o t p o s e a d a n g e r a n d w i l l d e n y t h e m o t i o n.

  8                We'll take a few minutes until you bring up the next

  9   one.

 10                (Proceedings concluded at 3:31 p.m.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 3:18-cr-00025-NKM-JCH Document 182 Filed 08/13/19 Page 23 of 23 Pageid#: 1237
                                                                                                      23



  1                                                  INDEX

  2   WITNESS FOR DEFENSE                                Direct

  3   Alice Judith Miselis                               6

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13   "I certify that the foregoing is a correct transcript from

 14   t h e r e c o r d o f p r o c e e d i n g s i n t h e a b o v e- e n t i t l e d m a t t e r.

 15

 16

 17   /s/Sonia Ferris                                    August 13, 2019"

 18

 19

 20

 21

 22

 23

 24

 25
